OPINION BY
Judge COHN JUBELIRER.
Presently before this Court for disposition in our original jurisdiction are: (1) the *1079Office of Open Records’1 (OOR) and the Pennsylvania Association of School Retirees 2 (PASR) Partial Motion for Summary Judgment as to Counts I, II, and III of Petitioners’ First Amended Petition for Review (Amended Petition); (2) OOR’s and PASR’s Amended Partial Motion for Summary Judgment as to Counts IV and V of the Amended Petition; and (3) Petitioners’ Cross Motion for Summary Judgment.3
I. BACKGROUND
A. Proceedings between 2009-2012
This matter has a complicated history. Petitioners filed a Petition for Review in the Nature of a Complaint in Equity for Injunctive Relief (Petition) on July 23, 2009 seeking a judgment, pursuant to the Declaratory Judgments Act,4 declaring the home addresses of public school employees to be exempt from disclosure under the Right>-to-Know Law5 (RTKL) and enjoining the OOR from permitting such disclosure.6 Count I of the Petition asserts that the RTKL should be interpreted to protect home addresses from disclosure because any other interpretation would violate a constitutional right to privacy. (Petition ¶¶ 71-85.) The Petition avers that the personal security exception,7 the personal information exception,8 and the “other laws or decisions” exception9 of the RTKL can be interpreted as protecting home addresses from disclosure. (Petition ¶¶82-84.) Count II of the Petition seeks, in the alternative, a declaration that any provision of the RTKL that requires disclosure of the home addresses of public school employees violates the constitutional right to privacy emanating from Article 1, Sections 110 and 811 of the Pennsylvania Con*1080stitution and is unenforceable. (Petition ¶¶ 87-89.) Count III seeks injunctive relief. (Petition H11.91-108.)
On July 28, 2009, this Court granted Petitioners’ “Application For Relief Seeking A Preliminary Injunction.”12 On appeal, our Supreme Court affirmed without prejudice to any party’s right to appeal this Court’s final disposition of this matter. Pennsylvania State Education Association ex rel. Wilson v. Commonwealth, 606 Pa. 638, 2 A.3d 558 (2010) (PSEA I).
The OOR filed preliminary objections (POs) seeking to have the Petition dismissed for lack of jurisdiction and failure to state a cause of action. On September 24, 2010, this Court sustained the POs and dismissed this case without prejudice, holding that the appropriate defendant in this action is not the OOR but, rather, the school districts that hold the records and personal information sought to be protected from disclosure. Pennsylvania State Education Association ex rel. Wilson v. Commonwealth, 4 A.3d 1156, 1165-66 (Pa.Cmwlth.2010) (PSEA II) (Pellegrini, J., dissenting; McCullough, J., dissenting),. In the absence of a Commonwealth agency as a defendant, this Court held that it lacked jurisdiction. Id. at 1166. On appeal, however, the Supreme Court vacated this Court’s decision and remanded for further proceedings. Pennsylvania State Education Association ex rel. Wilson v. Commonwealth, 616 Pa. 491, 50 A.3d 1263 (2012) (PSEA III) (Castille, C.J., concurring (Baer, J., joined); Todd, J., concurring; Eakin, J., dissenting). The Supreme Court agreed with Petitioners’ “central position that the OOR may fairly be regarded as an indispensable party to their efforts to secure a just, timely, and meaningful judicial resolution of their claims.” Id. at 1274-75.
B. Proceedings in 2013-2014
After remand, the parties filed Answers and New Matter to the Petition. On February 25, 2013, the OOR filed a Motion for Summary Judgment and, upon application, PASR joined in OOR’s motion. The primary basis for the OOR’s Motion for Summary Judgment is this Court’s decisions holding that there is no constitutional right *1081to privacy in one’s home address under the Pennsylvania Constitution. See Marin v. Secretary of the Commonwealth, 41 A.3d 918, 915 (Pa.Cmwlth.2012) (Per Curiam), aff'd, 620 Pa. 56, 66 A.3d 250 (2013); Office of Lieutenant Governor v. Mohn, 67 A.3d 123 (Pa.Cmwlth.2013) (en banc) (Cohn Jubelirer, J., concurring; Leavitt, J., concurring and dissenting (joined by Simpson, J.); McCullough, J., concurring and dissenting); and Office of Governor v. Raffle, 65 A.3d 1105 (Pa.Cmwlth.2013) (en banc) (Cohn Jubelirer, J., concurring; McCullough, J., concurring and dissenting). Petitioners’ filed an Answer to the OOR’s/ PASR’s Motion for Summary Judgment.13
On May 22, 2013, Petitioners filed a Motion to Amend and the Amended Petition. Petitioners sought leave to amend the Petition to add Counts IV and V. Count IV avers that the RTKL violates the fundamental constitutional right to due process because it does not provide affected individuals with: (1) notice that a request for personal information has been received; (2) an opportunity to be heard; and (3) party status, thereby depriving them of any opportunity to challenge an agency decision to release information through an appeal. (Amended Petition ¶¶ 110-20.) Therefore, Count IV requests “an [ojrder declaring that to the extent the [RTKL] requires the disclosure of the home address of a public school employee without providing procedural due process, ... [the RTKL] is unconstitutional ... and unenforceable.” (Amended Petition, Wherefore Clause, Count IV.)
Count V seeks a declaration that, as currently administered by the OOR, the RTKL is fatally flawed and unenforceable because Section 708(b)(l)(ii) purports to create a personal security exception to the disclosure of personal information without any mechanism to apply that exception to protect an affected individual from harm. (Amended Petition at ¶¶ 122-25.) Count V avers that the OOR has the authority to promulgate regulations that will be binding on agencies and that the OOR has failed to implement or develop some rational mechanism to ensure that individuals have advance notice before the release of their personal data and the opportunity to challenge the release as exempt pursuant to the personal security exception of the RTKL. (Amended Petition ¶¶ 128-31.) Petitioners “request this [C]ourt to enjoin the release of the home addresses of public school employees until the OOR establishes a uniform, structured and consistent mechanism ... to [e]nsure that individuals who may be affected by a release of their personal data” will be afforded procedural due process. (Amended Petition, Wherefore Clause, Count V.)
By order of May 29, 2013, this Court stayed disposition of the OOR’s and PASR’s Motion for Summary Judgment pending disposition of the Motion to Amend. By Memorandum Opinion and Order filed July 30, 2013, this Court: (1) granted Petitioners’ Motion to Amend; (2) ordered that the Amended Petition be accepted for filing; (3) ordered that the OOR’s and PASR’s Motion for Summary Judgment be treated as a Partial Motion for Summary Judgment as to Counts I, II, and III of the Amended Petition; (4) continued the stay of the disposition of the OOR’s and PASR’s now Partial Motion for Summary Judgment imposed by this Court’s May 29, 2013 Order until further *1082order of this Court; and (5) directed that a responsive pleading to Counts IV and V only of the Amended Petition be filed within 30 days. See Pennsylvania State Education Association ex rel. Wilson v. Commonwealth (Pa.Cmwlth., No. 396 M.D. 2009, filed July 30, 2013) (single judge op.).
Responsive pleadings were filed as ordered. Thereafter, upon application, this Court lifted the stay of the OOR’s and PASR’s Partial Motion for Summary Judgment as to Counts I, II, and III of the Amended Petition (First Partial Motion). OOR then filed a Partial Motion for Summary Judgment as to Counts IV and V of Petitioners’ Amended Petition and later, with leave of this Court, filed an Amended Partial Motion for Summary Judgment (Amended Partial Motion). PASR has joined OOR’s Amended Partial Motion. Petitioners have also filed a Cross Motion for Summary Judgment (Cross Motion). Answers to all three motions for summary judgment were filed.
II. PENDING MOTIONS
A. OOR’s/PASR’s First And Amended Partial Motions
The basis for the OOR’s and PASR’s First Partial Motion seeking summary judgment as to Counts I, II and III of the Amended Petition is three fold: (1) there is no legal basis for Petitioners’ Amended Petition since “there is no constitutional right to privacy in one’s home address under the Pennsylvania Constitution,” based upon this Court’s decisions in Marin, Mohn, and Raffle; (2) “to the extent that a right to privacy protects a home address from public knowledge, the named Petitioners waived such a right by publishing their home addresses in paragraphs 5-18 of the Petition”; and (3) “to the extent that a right to privacy protects a home address from public disclosure, the issue is moot as to the named Petitioners since they publically released their addresses in paragraphs 5-18 of the Petition.” (First Partial Motion ¶ 10.)
The OOR’s and PASR’s Amended Partial Motion seeks summary judgment as to Counts IV and V of the Amended Petition for four reasons: (1) the OOR lacks the authority to regulate the provision of procedural due process by agencies during the RTKL request stage; (2) the RTKL provides for procedural due process at the request stage; (3) because the RTKL provides for procedural due process during the appeal stage, the OOR does ensure that procedural due process occurs during the appeals process; and (4) Petitioners failed to allege any cognizable harm in the purported lack of procedural due process.
B. Petitioners’ Cross Motion
Petitioners seek summary judgment as to all Counts of the Amended Petition for the following reasons: (1) home addresses of public school employees are not public records subject to disclosure pursuant to the “risk of physical harm” and “risk to personal security” exceptions of the RTKL; (2) the home addresses are protected from disclosure pursuant to the right to privacy established by the Pennsylvania Constitution; (3) the RTKL violates the constitutional right to due process because there is no notice and opportunity to be heard before personal data is released; and (4) enforcement of the RTKL permits disclosure of personal information without any mechanism to provide due process to affected individuals whose information is being disclosed.
III. DISCUSSION
First and foremost, we recognize that the RTKL is remedial in nature and “is designed to promote access to official government information in order to prohibit secrets, scrutinize the actions of *1083public officials, and make public officials accountable for their actions.” Pennsylvania State Police v. McGill, 88 A.3d 476, 479 (Pa.Cmwlth.2014). Thus, the RTKL must be construed to maximize access to public records that are in an agency’s possession. In keeping with the RTKL’s goal of promoting government transparency and its remedial nature, the exceptions to disclosure of public records must be narrowly construed. Id.
The RTKL expressly provides that a record is exempt from access by a requester if the disclosure of the record “would be reasonably likely to result in a substantial and demonstrable risk of physical harm to or the personal security of an individual.” Section 708(b)(l)(ii) of the RTKL, 65 P.S. § 67.708(b)(1)(h) (emphasis added). The salient issue before this Court is whether the RTKL deprives an individual, whose personal information may be exempt from disclosure pursuant to Section 708(b)(1)(h), of procedural due process by not providing a mechanism to ensure that an affected individual has notice that his or her personal data has been requested and an opportunity to demonstrate that his or her personal security may be at risk if the requested information is disclosed.14
Although the OOR and PASR urge this Court to interpret certain sections of the RTKL as providing procedural due process, our Supreme Court in PSEA III specifically recognized the absence of procedural due process to third parties with a direct interest in the information being requested, such as Petitioners in this matter. PSEA III, 50 A.3d at 1277. In holding that Petitioners could proceed with this declaratory judgment action against the OOR, the Supreme Court explained that due process was a prominent concern underlying its approach. Id. at 1277 & n. 11. The Supreme Court opined that Petitioners
have amply established that—although school employees have (at the very least) a colorable interest in the grant or denial of RTKL requests for their personal address information—the RTKL does not make them parties to the request or the ensuing appeal process. Indeed, affected school employees áre not so much as afforded required notice of requests and/or proceedings before the OOR. While the OOR portrays itself as a quasi-judicial tribunal relative to [Petitioners’] interests, it offers an exceptionally weak rejoinder to [Petitioners’] notice-related concerns. In this regard, the OOR merely observes that local agencies such as school districts may adopt rules to provide adequate notice. See Brief for the OOR at 9. Indeed, the OOR’s position that affected school employees receive adequate due process depends on a series of such mere possibilities: each of the some 500 school districts statewide may or may not adopt an individualized notice policy; a school employee whose address is requested may or may not receive notice of the request; a school district may or may not disclose the information to requesters; if a district does not disclose, and upon a requester’s appeal, the OOR may or may not permit the affected schoolteacher to participate in the proceedings; and the school employee may or may not be *1084aware of any further appeal proceedings in the judiciary.
Id. at 1274-75 (footnote omitted).
With respect to the appeal proceedings before the OOR, the Supreme Court noted that Petitioners
cannot as of right intervene in or appeal from proceedings before the OOR, regardless of the strength of their interest in the subject of such proceedings. See 65 P.S. §§ 67.1101(c), 67.1301(a). At the OOR level, [Petitioners’] participation in this process is subject to the discretion of the OOR appeals officer, who may or may not permit [Petitioners] to submit information or appear at a hearing and present evidence. See 65 P.S. § 67.1101(c). This participation is further limited by the fact that the appeals officer may not, by statute, permit such participation if a hearing has already been held. See 65 P.S. § 67.1101(c)(2)(i). In addition, the RTKL restricts the time period in which [Petitioners] may seek to provide information to the OOR appeals. officer to “within 15 days following receipt of actual knowledge of the appeal but no later than the date the appeals officer issues an order,” 65 P.S. § 67.1101(c), despite the fact that notice of any appeal from an OOR adjudication must be provided only to “an agency, the requester and the Office of Open Records or designated appeals officer.” 65 P.S. § 67.1303(a). Furthermore, the OOR, by statute, is not required to conform to the notice and hearing provisions generally applicable under the administrative agency law. See 65 P.S. § 67.1309.
Id. at 1275 n. 8. The Supreme Court opined- further that:
The OOR, as the agency charged with the implementation of the open-records scheme, has settled on a construction which permits the disclosure of personal information of school employees without any requirement that notice be provided to such individuals. Although there are hundreds of school districts in Pennsylvania with tens of thousands of employees, it is the OOR’s position that the notice issue should nevertheless be addressed only at the local level, despite the OOR’s statutory authority to “promulgate regulations relating to appeals involving a Commonwealth agency or local agency.” 65 P.S. § 67.504(a).
Plainly, the RTKL, as presently implemented by the OOR, does not provide public school employees with a reliable administrative or judicial method by which to seek redress for action that they believe violates the statutory scheme and/or their constitutional rights.
Id. at 1275-76 (emphasis added).
The RTKL provisions have not been amended since the Supreme Court issued its 2012 decision in PSEA III; therefore, the Supreme Court’s conclusion that the RTKL does not “provide public school employees with a reliable administrative or judicial method by which to seek redress for action that they believe violates the statutory scheme and/or their constitutional rights” remains undisturbed. Id. at 1275-76. Here, Petitioners assert, inter alia, in support of the Cross Motion that enforcement of the RTKL permits disclosure of personal information without any mechanism to provide due process to affected individuals whose information is being disclosed. In other words, the RTKL’s lack of a mechanism to ensure that an affected individual has notice and an opportunity to be heard in order to demonstrate that his or her personal information may be exempt from disclosure pursuant to Section 708(b)(l)(ii), otherwise *1085known as the personal security exception, violates the statutory scheme.15 We agree.
While the purpose of the RTKL is to ensure government transparency, the General Assembly did not provide for carte blanche access by a requester to all public records in possession of a government agency. The General Assembly’s inclusion of several exceptions in the RTKL that exempt certain records from access by a requester reflects a clear legislative intent to protect specific types of information from disclosure and to also protect individuals who may be harmed by the disclosure of certain information. As stated previously, the exceptions include the personal security exception set forth in Section 708(b)(l)(ii), which exempts a record from access if the disclosure of the record “would be reasonably likely to result in a substantial and demonstrable risk of physical harm to or the personal security of an individual.” 65 P.S. § 67.708(b)(l)(ii) (emphasis added). However, the RTKL places the burden of proving, by a preponderance of the evidence, that a record is exempt from access under this exception on the government agency from which the record is requested. Section 708(a), 65 P.S. § 67.708(a). There is no provision in the RTKL for the individual that the personal security exception is designed to protect to be given notice at the request stage and an opportunity to demonstrate prior to disclosure that access to a requested record should be denied by. the government agency pursuant to Section 708(b)(l)(ii) of the RTKL. The RTKL, by its terms, leaves to chance that the government agency would be knowledgeable about an affected individual’s situation and be able to prove, by a preponderance of the evidence, that an affected individual’s information is exempt from access pursuant to the personal security exception rather than disclosing the information.
Moreover, pursuant to Section 1101(a)(1) of the RTKL, only the requester has a right of appeal to the OOR if a request for a record is denied.16 A person with a direct interest neither has a right to appeal to the OOR nor the right to intervene in the requester’s appeal. Nor does a person with a direct interest have the right to appeal as an aggrieved party from a grant by an agency of a RTKL request for his or her personal address information. Section 1101(c) of the RTKL only provides discretionary and conditioned participation by an affected individual with a direct interest at the OOR appeal stage.17
*1086This lack of procedural due process prior to granting access to a record essentially eviscerates the General Assembly’s intent to protect an individual from the risk of personal harm or risk to his or her personal security that may occur by the disclosure of such a record. Accordingly, this lack of due process violates the statutory scheme of the RTKL.18 As such, we declare that an agency, as defined in the RTKL, is prohibited from granting access to an individual’s personal address information without first notifying the affected individual and providing that affected individual with an opportunity to demonstrate that disclosure of the requested information should be denied pursuant to the personal security exception as set forth in Section 708(b)(l)(ii) of the RTKL.19’20 We further declare that the OOR is pro*1087hibited from granting access to personal address information of an individual who objected to the disclosure of such information pursuant to the personal security exception set forth in Section 708(b)(l)(ii) of the RTKL without first permitting that individual to intervene as of right in an appeal from an agency’s denial of a requester’s request for access to such information.
Accordingly, we will deny the OOR’s and PASR’s Amended Partial Motion and grant Petitioners’ Cross Motion with respect to Counts IV and V of the Amended Petition. We now turn to the parties’ motions seeking summary judgment with respect to Counts I, II, and III of the Amended Petition.
In support of the First Partial Motion, the OOR and PASR argue that our Court is bound by this Court’s decisions in Mohn and Raffle, holding that there is no constitutional right to privacy in one’s home address under the Pennsylvania Constitution; therefore, we must apply the doctrine of stare decisis and grant summary judgment in favor of the OOR with respect to Counts I, II and III of the Amended Petition.21 In response, Petitioners recognize our holding in Mohn and Raffle and that a majority of this Court would have to overturn these decisions in order for Petitioners to prevail on Counts I, II, and III. However, Petitioners assert that they are not waiving their arguments for a contrary holding in the hopes that the Pennsylvania Supreme Court will hold in their favor on appeal. As such, Petitioners argue extensively in their principal brief and reply brief that there is a constitutional right to privacy in both the Pennsylvania Constitution and the RTKL protecting home addresses from general disclosure under the RTKL.
In accordance with our previous decisions in Mohn and Raffle, as recognized by *1088Petitioners, we grant the OOR’s and PASR’s First Partial Motion and deny Petitioners’ Cross Motion insofar as it seeks summary judgment with respect to Counts I, II, and III of the Amended Petition.
IV. CONCLUSION
Accordingly, the OOR’s and PASR’s Amended Partial Motion is denied and Petitioners’ Cross Motion is granted with respect to Counts IV and V of the Amended Petition. The OOR and the public school districts are enjoined from disclosing those records maintained by the public school districts, which contain the home addresses of public school employees, pursuant to a RTKL request until the affected employees have had written notice and a meaningful opportunity to object at the request stage to the disclosure of their home addresses based on, but not limited to, the personal security exception set forth in Section 708(b)(l)(ii) of the RTKL, 65 P.S. § 67.708(b)(1)(h).22 The OOR is directed to permit any public school employees who choose to exercise their procedural due process rights and object to the disclosure of any record maintained by a public school district which contains their home addresses to intervene, as of right, in an appeal from the denial of the RTKL request for such information or to appeal as an aggrieved party from a grant by the public school district of the RTKL request for their personal address information. Finally, the OOR is directed to take all reasonable steps necessary to notify public school districts of this Opinion and accompanying Order.
The OOR’s and PASR’s First Partial Motion seeking summary judgment as to Counts I, II, and III of Petitioners’ Amended Petition is granted. Petitioners’ Cross Motion seeking summary judgment as to Counts I, II, and III is denied. We grant further relief in accordance with this Opinion and as set forth in the accompanying Order.23
Judge SIMPSON did not participate in this decision.

ORDER

NOW, February 17, 2015, it is hereby ORDERED as follows:
1. The Office of Open Records’ (OOR) and the Pennsylvania Association of School Retirees (PASR) Partial Motion for Summary Judgment as to Counts I, II, and III of Petitioners’ First Amended Petition for Review is GRANTED and Counts I, II, and III are DISMISSED.
2. Petitioners’ Cross Motion for Summary Judgment as to Counts I, II, and III of the First Amended Petition for Review is DENIED.
3. The OOR’s and PASR’s Amended Partial Motion for Summary Judgment as to Counts IV and V of the First Amended Petition for Review is DENIED.
4. Petitioners’ Cross Motion for Summary Judgment as to Counts IV and V of the First Amended Petition for Review is GRANTED.
5. The OOR and the public school districts are enjoined from disclosing, pursuant to a Right-to-Know Law request, *1089those records maintained by the public school districts, which contain the home addresses of public school employees until the affected employees have had written notice and a meaningful opportunity to object at the request stage to the disclosure of their home addresses based on, but not limited to, the personal security exception set forth in Section 708(b)(l)(ii) of the Right-to-Know Law, 65 P.S. § 67.708(b)(l)(ii).
6. The OOR is directed to permit public school employees who choose to object to the disclosure of any record maintained by a public school district which contains their home addresses to intervene, as' of right, in an appeal from the denial of a Righi>-to-Know Law request for such information or to appeal ■ as an aggrieved party from a grant by the public school district of the Right-to-Know Law request for their personal address information.
7. The OOR is directed to take all reasonable steps necessary to notify public school districts in the Commonwealth of this Order.

. Respondents will be collectively referred to as "the OOR.”


. Intervenor PASR and its four officers—Ure-neus V. Kirkwood, John B. Nye, Stephen M. Vak, and Richard Rowland will be collectively referred to as "PASR."


. Pursuant to Pennsylvania Rule of Appellate Procedure 1532, “[a]t any time after the filing of a petition for review in an appellate or original jurisdiction matter the court may on application enter judgment if the right of the applicant thereto is clear.” Pa. R.A.P. 1532(b). Rule 1532 "provides similar relief to that envisioned under the [Pennsylvania] Rules of Civil Procedure relating to summary judgment.” Unified Sportsmen of Pennsylvania ex rel. their Members v. Pennsylvania Game Commission, 18 A.3d 373, 382 (Pa.Cmwlth.2011). We "may grant summary relief when a party’s right to judgment is clear and no material issues of fact are in dispute.” Id.


. 42 Pa.C.S. §§ 7531-7541.


. Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.


. Simon Campbell, Requester, also intervened in this matter, and has filed a brief in support of the OOR's and PASR’s position and a brief in opposition to Petitioners' position. There are also several amici curiae; however, only two have filed briefs with respect to the current motions before this Court. The Pennsylvania NewsMedia Association and the Pennsylvania Freedom of Information Coalition have filed briefs in support of the OOR’s position with respect to Counts I, II and III of the Amended Petition.


. Section 708(b)(l)(ii) of the RTKL, 65 P.S. § 67.708(b)(l)(ii).


. Section 708(b)(6)(i)(A) of the RTKL, 65 P.S. § 67.708(b)(6)(i)(A).


. Section 102 of the RTKL, 65 P.S. § 67.102.


. Pa. Const, art. I, § 1. Article 1, Section 1, Inherent rights of mankind, provides:
All men are born and equally free and independent, and have certain inherent and indefeasible rights, among which are those of enjoying and defending life and liberty, of acquiring, possessing and protecting property and reputation, and of pursuing their own happiness.

Id.



. Pa. Const, art. I, § 8. Article 1, Section 8, Security from searches and seizures, provides:
The people shall be secure in their persons, houses, papers and possessions from unreasonable searches and seizures, and no warrant to search any place or to seize any person or things shall issue without describing them as nearly as may be, nor without probable cause, supported by oath or affirmation subscribed to by the affiant.

Id.



. This Court's July 28, 2009 order: (1) stayed the release of the home addresses of all public school employees until further order of this Court; (2) enjoined the OOR from directing the release of the home addresses of public school employees pursuant to the RTKL until further order of this Court; and (3) directed the OOR to take all reasonable steps necessary to notify public school districts of the Commonwealth of the existence of this litigation and that the release of employee home addresses is stayed until further order of this Court. An opinion in support of this Court’s July 28, 2009 order was filed August 6, 2009. See Pennsylvania State Education Association ex rel. Wilson v. Commonwealth, 981 A.2d 383 (Pa.Cmwlth.2009) (single judge op.). After a hearing on December 5, 2013, by Memorandum Opinion and Order filed March 25, 2014, this Court denied PASR’s application to modify this Court's July 28, 2009 injunction as to PASR and denied the cross-application of OOR to vacate the injunction. See Pennsylvania State Education Association ex rel. Wilson v. Commonwealth (Pa.Cmwlth., No. 396 M.D. 2009, filed March 25, 2014) (single judge op.). However, we clarified our July 28, 2009 order and limited the preliminary injunction "to only those records maintained by public school districts, which contain the home addresses of public school employees,” Id., slip op. at 10.


. By Memorandum Opinion and Order filed July 30, 2013 this Court granted, in part, the OOR’s Motion to Strike Petitioners' answer and ordered that the proposed order attached to Petitioners’ answer be stricken. See Pennsylvania State Education Association ex rel. Wilson v. Commonwealth (Pa.Cmwlth., No. 396 M.D. 2009, filed July 30, 2013) (single judge op.).


. It is axiomatic that “[njotice is the most basic requirement of due process.” Pennsylvania Coal Mining Association v. Insurance Department, 471 Pa. 437, 370 A.2d 685, 692 (1977). Absent notice, a party "cannot take advantage of any of the other procedural safeguards made available to” that party. Id. A party must first be notified in order for that party, whose rights are affected, to be entitled to be heard. Id.


.We note that the General Assembly is considering amending the RTKL to clarify their intent regarding notice before releasing home addresses. Senate Bill No. 444, which was referred to the House of Representatives on September 25, 2014, proposed amending Section 707 of the RTKL (Production of certain records), 65 P.S. § 67.707, to include a new subsection (E) that provides as follows:
(E) Home Address.—If a request includes a home address of an employee of the agency, the agency must notify the subject of the request at least 14 days prior to release of the record. If the subject of the request notifies the agency that the exception under Section 708(b)(l)(ii) applies, the agency shall determine if the home address shall be withheld.
S.B. 444, 2013-2014 Session (Pa.2014).


. 65 P.S. § 67.1101(a)(1). Section 1101(a)(1) provides, in relevant part, that a requester may file an appeal with the OOR from a denial of the requester's .written request for access to a record within 15 business days of the mailing date of the agency's response to the written request. Id.


. 65 P.S. § 67.1101(c). Section 1101(c) provides:
(c) Direct interest.—
(1) A person other than the agency or requester with a direct interest in the record subject to an appeal under this section may, within 15 days following receipt of actual knowledge of the ap*1086peal but no later than the date the appeals officer issues an order, file a written request to provide information or to appear before the appeals officer or to file information in support of the requester’s or agency’s position.
(2) The appeals officer may grant a request under paragraph (1) if:
(i) no hearing has been held; the appeals officer has not yet issued its order; and
(ii) the appeals officer believes the information will be probative.
(3) Copies of the written request shall be sent to the agency and the requester.

Id.



. Like the Dissent, we believe it is important not to "frustrate the purposes of the RTKL and take away from the agencies’ ability to provide essential services.” Pennsylvania State Education Association ex rel. Wilson v. Commonwealth, 110 A.3d 1076, 1092 (Pa.Cmwlth.2015) (Pellegrini, P.J., dissenting). The General Assembly chose to include a personal security exception in the RTKL recognizing that personal safety need not be sacrificed while also meeting the important goal of providing transparency into government records and actions. Our holding only provides for an employee to have notice and an opportunity to assert the personal security exception if a RTKL request seeks that employee's home address. Without notice, there is no opportunity for an employee to provide the proof that the Dissent states is lacking. Once an affected employee receives notice, it will be the employee's responsibility to come forward with evidence that his or her personal security will be at risk if the agency discloses his or her home address.


. The OOR and PASR argue that, because this Court held in Mohn and Raffle that there is no constitutional right to privacy in one’s home address, public school employees have no right to notice and an opportunity to be heard before their personal address information is disclosed pursuant to a RTKL. However, as stated herein, the salient analysis here is not based on a constitutional right to privacy, but examines whether the RTKL’s inclusion of a personal security exception entitles an affected individual to procedural due process before certain information is disclosed by a government agency. We also note that, while this Court’s decisions in Mohn and Raffle were based, in part, on our Supreme Court's decision in the criminal case Commonwealth v. Duncan, 572 Pa. 438, 817 A.2d 455, 459 (2003), the Supreme Court did not hold in Duncan that an individual would never have a constitutionally protected expectation of privacy in his or her home address. The Supreme Court pointed out that, ”[i]n determining the scope of protection afforded under Article I, Section 8” of the Pennsylvania Constitution, it "employs the same two-part test employed by the United States Supreme Court to determine the sweep of the Fourth Amendment of the U.S. Constitution.” Id. at 463. " ‘That test requires a person to (1) have established a subjective expectation of privacy and (2) have demonstrated that the expectation is one that society is prepared to recognize as reasonable and legitimate.’ ” Id. (quoting Commonwealth v. Gordon, 546 Pa. 65, 683 A.2d 253, 256 (1996)). The Supreme Court held that the appellant in Duncan did not present any evidence to show that he harbored a subjective expectation of privacy in his home address'or that he took any steps to keep this information private. Id. at 464. The Supreme Court explained that ”[a]n individual’s name and address, by themselves, reveal nothing about one’s personal, private affairs.” Id. at 465 (emphasis added). The Supreme Court further opined that where an individual “takes no specific action to have his information treated differently and more privately!,]” he "cannot reasonably expect that his identity and home address will re*1087main secret.” Id. at 466 (emphasis added). Accordingly, where one demonstrates that he or she has taken specific action to have his or her information, such as a home address, treated differently and more privately and the expectation of privacy in the information is one that society recognizes as reasonable and legitimate, then that person’s constitutionally-protected expectation of privacy cannot be foreclosed as a matter of law. It would seem that, whether a person has a right to privacy in his or her home address vis-á-vis governmental disclosure, or a protectable interest in its disclosure, might, on occasion, involve a more nuanced inquiry. See, e.g., United States v. Jones, — U.S. -, -, 132 S.Ct. 945, 957, 181 L.Ed.2d 911 (2012) (Sotomayor, J„ concurring) (recognizing that in wrestling with the concept of privacy in the digital age, "it may be necessary to reconsider the premise that an individual has no reasonable expectation of privacy in information voluntarily disclosed to third parties ... whatever the societal expectations, they [sic] can attain constitutionally protected status only if our Fourth Amendment jurisprudence ceases to treat secrecy as a prerequisite for privacy”).


. Our holding here is consistent with our prior decision in Pennsylvania Gaming Control Board v. Office of Open Records, 48 A.3d 503, 513-14 (Pa.Cmwlth.2012), rev'd on other grounds, - Pa. -, 103 A.3d 1276 (2014), where we vacated a final order of the OOR and remanded the matter for the OOR to consider whether financial data submitted to the Gaming Board by third parties was exempt from disclosure. We held that the third parties, who were applicants for gaming licenses, had an interest in whether their financial data should be disclosed, which the Gaming Board did not consider. Id. at 513. We stated that the "Gaming Board did not have the right or authority to waive applicants’ interest in keeping their application information confidential.” Id. Thus, we have previously recognized that procedural due process must also be afforded where the disclosure of other types of information sought pursuant to the RTKL may impact a third-party.


. Requester has filed a brief in support of the OOR’s and PASR's position and his arguments on this issue mirror those of the OOR and PASR.


. Although notifying an individual that his or her personal information has been requested may be costly for an agency with several thousand employees, permitting an individual who wishes to object to the disclosure of his or her personal data to intervene at the request stage may relieve the taxpayers from carrying the burden normally placed on an agency of proving that a public record is exempt from disclosure.


. Based on our disposition, we do not need to address the remaining issues raised by the parties in this matter.